DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed July 30, 2021.  Claims 1, 12, 13, 15, 16, 21, and 27 are currently amended.  Claims 6-10 and 22 have been canceled from consideration.  Claims 29 and 30 are newly added.  Claims 1-5, 11-21, and 23-30 are pending review in this correspondence. 

Response to Amendment
	Objection to the drawings filed April 26, 2019 are withdrawn in view of applicant’s amended drawings filed July 30, 2021 and cancelation of claims 6-10 and 22.
	Rejection of claims 1-28 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendments and cancelations.
	Rejection of claims 1-8, 19-20, 22-23, and 25 as being unpatentable over Beese (US 2013/0213151 A1) is withdrawn in view of applicant’s claim amendments and cancelations.
	Rejection of claims 13 and 16 as being unpatentable over Beese (US 2013/0213151 A1) in view of Kelly et al (US 2011/0076205 A1) is withdrawn in view of applicant’s claim amendments and cancelations.
Rejection of claims 12, 14, 15, 18, and 21 as being unpatentable over Beese (US 2013/0213151 A1) in view of Motadel et al (US 2013/0164194 A1) is withdrawn in view of applicant’s claim amendments and cancelations.
Rejection of claim 26 as being unpatentable over Stolp (USP 5,487,997) in view of Beese (US 2013/0213151 A1) is withdrawn in view of applicant’s amendments above.
Drawings
The drawings were received on July 30, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-5, 11-21, and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly suggest the pipette tip of claim 1 that comprises a proximal opening, a distal opening, a proximal region, a distal region, a proximal terminus, an exterior surface, an interior surface, and a plurality of ribs, specifically wherein each interior rib of the plurality of interior ribs comprises a proximal surface and an adjoining axial surface facing the pipette tip interior, a proximal terminus and a distal terminus, a beveled transition between the proximal surface and the axial surface,, further wherein the proximal surface of each of the interior ribs is disposed an angle a between 10 degrees and 80 degrees, wherein angle a is relative to a virtual longitudinal axis through the center of the pipette tip interior and a virtual axis collinear with the interior rib proximal surface, and a region of the interior surface of the pipette tip between the pipette tip proximal opening and the proximal terminus of each of the interior ribs is a sealing zone and the proximal surface of each of the interior ribs is disposed below the sealing zone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        August 14, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798